Exhibit 10.59

             
(NETAPP LOGO) [f52231f5223104.gif]
  www.netapp.com   919 476 5750 Tel   7301 Kit Creek Road
 
          Research Triangle Park, NC
 
          27709

NOTICE OF TERMINATION
April 23, 2009
J.P. Morgan Chase Bank, as Agent to the Credit Agreement referred to below
Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
The undersigned, NetApp, Inc., refers to the Secured Credit Agreement, dated as
of October 5, 2007 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Agent, and hereby gives you notice,
irrevocably, pursuant to Section 2.09 of the Credit Agreement that the
undersigned hereby requests a termination of the Credit Agreement effective as
of April 24, 2009.
Very truly yours,
NetApp, Inc.
By /s/ Ingemar Lanevi
                                                                       
Title: Vice President & Corporate Treasurer
Legal Reference

 